Citation Nr: 1042224	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  03-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include schizophrenia and 
schizoaffective disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to March 1977.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2006 by the RO.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of the 
hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

1.  There is clear and unmistakable evidence that the Veteran's 
schizophrenia existed prior to service and 

2.  The competent evidence shows that the pre-existing 
schizophrenia as likely as not was aggravated by active service.  

3.  The currently demonstrated schizoaffective disorder, bipolar 
type is shown to have had its clinical onset during service.  


CONCLUSION OF LAW

As the presumptions of soundness at entry into service is not 
rebutted, the Veteran disability manifested by schizoaffective 
disorder, bipolar type is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.   


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The presumption of soundness is a presumption that the veteran 
was in sound condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at that time.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

The presumption of soundness only attaches where there has been 
an induction examination in which the later complained-of 
disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that demonstrates 
that the injury or disease preexisted service and was not 
aggravated by such service.  

The government may show a lack of aggravation by establishing by 
clear and unmistakable evidence that there was no increase in 
disability during service or that any increase in disability was 
due to the natural progress of the preexisting condition.  If 
this burden is met, then the veteran is not entitled to service-
connected benefits.  

However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

Post-service medical evidence/opinion can rebut the presumption 
of soundness.  See Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 
2000).   


Analysis

The Veteran asserts that his schizophrenia was aggravated by his 
active duty service.  

There is no evidence of a schizophrenia upon entrance 
examination.  The April 1976 enlistment examination indicates 
that psychiatric examination was normal.  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that demonstrates 
that the injury or disease preexisted service and was not 
aggravated by such service.  The government may show a lack of 
aggravation by establishing by clear and unmistakable evidence 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004); VAOPGCPREC 3-03 (July 16, 2003).

In the present case, there is clear and unmistakable evidence 
showing that the Veteran's schizophrenia existed prior to 
service.  

The Veteran entered service in May 1976.  The service treatment 
records show that, approximately 3 weeks after entering service, 
the Veteran was confined to the stockade due to being AWOL and 
assaulting a drill sergeant.  A June 1976 mental hygiene report 
noted an impression was paranoid character disorder with two 
prior decompositions into paranoid schizophrenia.  

The service treatment records show that the Veteran underwent 
additional mental health evaluation at the Walter Reed Medical 
Center in September 1976.  The diagnosis was that of 
schizophrenia, paranoid type, chronic, manifested with fixed 
delusional patterns.  The examiner opined that this disorder 
existed prior to service and that he had had three prior 
hospitalizations.  

The Veteran underwent Medical Evaluation Board proceedings in 
September 1976.  The Medical Evaluation Board found that the 
Veteran had schizophrenia, paranoid type, chronic, which existed 
prior to service and was not aggravated by service.  

The Medical Evaluation Board found that the Veteran was not 
medically qualified for continuance on active duty.  He was 
referred to the Physical Evaluation Board proceedings.  

The record shows that the Veteran was hospitalized by VA in 
October and November 1976 for 27 days.  The assessment was that 
of schizophrenia, paranoid type.  The Veteran was treated with 
individual and group therapy and medication.  

A January 1977 Physical Evaluation Board proceeding report 
indicated that the Veteran was physically unfit due to the 
schizophrenia, paranoid type, chronic, advanced state.  The 
Physical Evaluation Board found that the schizophrenia existed 
prior to service and was not aggravated by service and that the 
Veteran was currently impaired due to the natural progression of 
the disease.   The Physical Evaluation Board recommended 
separation from military service.  

Of record are private medical records showing that the Veteran 
had multiple hospitalizations prior to service.  

The records from the R.I. Institute of Mental Health indicates 
that the Veteran was hospitalized for a little over two months 
from June 1973 to September 1973 for observation and evaluation; 
he was admitted under Court order.  The discharge diagnosis was 
that of schizophrenia, unspecified type.  

The Veteran was next hospitalized in August and September 1974 
for detoxification treatment.  

The private hospital records show that the Veteran then was 
hospitalized from May to July 1975; it was a voluntary admission.  
The Veteran reported stopping his medications for four months.  
The discharge diagnosis was that of schizophrenia, paranoid type.  
The Veteran left the hospital without permission.  

The Veteran was hospitalized again from August to October 1975 
after taking an overdose of tranquilizing medications.  It was 
noted that the Veteran had had six prior hospitalizations.  The 
discharge diagnosis was that of inadequate personality and drug 
intoxication.     

Thus, on this record, the Board finds that the evidence to be 
clear and unmistakable in showing that the Veteran's 
schizophrenia existed prior to his entry into active service.   
The pre-service hospital records noted recurrent diagnoses and 
treatment for schizophrenia, and the in-service medical opinions 
uniformly found that the schizophrenia had existed prior to 
service.  

However, in a September 2002 statement, the Veteran's treating 
psychiatrist at the Mental Health Services opined that, on the 
basis of his meetings with the Veteran and review of the 
information in the Veteran's file, the conditions to which the 
Veteran was exposed in the military "seriously aggravated" the 
pre-existing psychotic condition; thereby, rendering him 
disabled.   

The Veteran was afforded a VA psychiatric examination in December 
2009.  The VA examiner reviewed the claims folder and the medical 
history.  The examiner determined that the diagnosis was 
schizoaffective disorder, bipolar type.  

In a January 2010 medical opinion, the VA examiner opined that 
the schizophrenia was aggravated in service.  The examiner added 
that schizophrenia could be exacerbated under stressful 
conditions, as seen in service.  

The examiner concluded that it was more likely than not that the 
schizophrenia was aggravated from being in service.  The examiner 
added that the antisocial personality disorder documented in the 
service treatment records could be described as a part of the 
complex of schizophrenia. 

The Board finds that the presumption of soundness under 
38 U.S.C.A. § 1111 is not rebutted in this case.  

While there is evidence that a psychotic disorder existed prior 
to service, the evidence as a whole is found to be in relative 
equipoise in showing that the schizophrenia as likely as not was 
aggravated by his active service.  Absent clear and unmistakable 
evidence that the acquired psychiatric disorder was not 
aggravated by service,  the presumption of soundness is not 
rebutted in this case.  

On this record, by operation of law, the current disability 
manifested by a diagnosis of schizoaffective disorder, bipolar 
type is found to have been incurred in active service.  

Therefore, by extending the benefit of the doubt to the Veteran, 
service connection for the currently demonstrated schizoaffective 
disorder, bipolar type is warranted. 


ORDER

Service connection for the innocently acquired psychiatric 
disability manifested by a schizoaffective disorder, bipolar type 
is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


